United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                                No. 97-3903
                               _____________

Commercial Union Insurance            *
Company, a corporation,               *
                                      *
            Appellant,                *
                                      * Appeals from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Hartford Accident and Indemnity       *
Company, a corporation,               *       [UNPUBLISHED]
                                      *
            Appellee.                 *
                                _____________

                                No. 97-3904
                               _____________

Commercial Union Insurance            *
Company, a corporation,               *
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Hartford Accident and Indemnity       *
Company, a corporation,               *
                                      *
            Appellant.                *
                                _____________

                             Submitted: May 11, 1998
                                 Filed: June 5, 1998
                                   _____________

Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       Commercial Union Insurance Company appeals from the judgment of the District
Court1 entered after a bench trial on Commercial Union's claims against Hartford
Accident and Indemnity Company. The court found Hartford liable to Commercial on
some, but not all, of Commercial's claims, and awarded damages. The court denied
Hartford's request for reformation of certain Hartford insurance policies, and Hartford
cross-appeals from that portion of the judgment.

      We have considered the submissions of the parties and the record. Finding no
reason to disturb the judgment of the District Court, we affirm. Because the case is
governed by state law and an opinion would lack significant precedential value, we
forego further discussion.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.

                                          -2-